Title: From Thomas Jefferson to José Ignacio de Viar and José de Jaudenes, 21 December 1791
From: Jefferson, Thomas
To: De Viar, José,Jaudenes, Joseph de



Gentlemen
Philadelphia Dec. 21. 1791.

The bearer hereof Kenneth Thompson, a citizen of the United States, proposing to go down the Missisipi to New-Orleans on business, wishes to obtain a passport from you to that place, for his greater safety. He brings me letters from Maryland assuring me of his being a person of merit and good deportment; on these assurances I take the liberty of presenting his application to you, only asking you to do for him what is within the regular line of your ordinary proceedings, in like cases, and begging you to understand that if there would be any thing contrary to rule in granting his request, I do not in that case interest myself in it at all, nor wish to lay you under any embarrasment.—I have the honour to be with much esteem and respect, Gentlemen Your most obedt. & most humble servt,

Th: Jefferson

